Citation Nr: 1335874	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder. 

2.  Entitlement to service connection for residuals of a left ankle sprain. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for flat feet. 

5.  Entitlement to a compensable evaluation for left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1980 to June 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs, Regional Office located in Muskogee, Alabama (RO).  In pertinent part of that rating decision, the RO declined to reopen claims for service connection for flat feet, hypertension, and residuals of a right ankle sprain; denied service connection for residuals of a left ankle sprain; and denied increased disability rating for hearing loss of the left ear.  The Veteran timely appealed.

The Veteran testified during a video conference hearing before the undersigned in August 2011.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013). 

In August 2012, the Board reopened the previously denied claims for service connection for flat feet, hypertension, and residuals of a right ankle sprain and remanded the underlying claims and the other claims on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the remand instructions, the Veteran was afforded VA examinations in August 2012 in conjunction with his claims.  A review of the claims folder reveals that there has been compliance with the Board's remand directives, no further action is required and the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran has a current right ankle disorder. 

2.  The competent evidence of record does not show that the Veteran has a current left ankle disorder.

3.  The Veteran's hypertension did not have an onset until a decade after his separation from service, and the preponderance of the competent evidence is against a finding that it is otherwise related to active duty.

4.  The Veteran's January 1980 examination prior to enlistment shows he was evaluated with moderate pes planus (flat feet). 

5.  The Veteran's pre-existing flat feet were likely aggravated by his twelve years of active service.  

6.  The evidence shows no worse than Level I hearing for the right ear (non-service connected disorder) and Level I hearing for the left ear during the period for consideration.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to service connection for a left ankle have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for flat feet have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.306 (2013).

5.  The criteria for a compensable disability rating have not been met for the Veteran's left ear hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA sent letters to the Veteran in October 2007 and June 2008 that addressed the notice elements concerning his claims.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the available record includes service treatment records, service personnel records and post-service VA medical treatment reports.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

In addition, the Veteran was provided with VA audiology examinations in January 2008 and in August 2012 to evaluate the severity of his left ear hearing loss claim, and he was provided with an August 2012 VA examination to determine the nature and etiology of his claimed right and left ankle disorders, hypertension and bilateral flat feet.  The VA examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board is also aware of the United States Court of Appeals for Veterans Claims (Court) decision in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) which held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board notes that both the January 2008 and August 2012 VA examination reports document the Veteran's complaints of difficulty hearing conversations on his left side.  While neither  VA examiners fully discussed the functional effects caused by the Veteran's left ear hearing loss disability, there is no indication in the record that it would amount to functional effects are beyond the criteria considered under the regular schedular standards so as to warrant a referral for an extraschedular rating under 38 C.F.R. § 3.321.  The Board finds that any failure on the part of VA examiners to fully discuss the functional effects caused by the Veteran's claimed disability would amount to harmless error.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension and arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Right and Left Ankle Disorders 

The Veteran seeks entitlement to service connection for right and left ankle disorders. 

The service treatment records do show that the Veteran was treated for a right ankle sprain in December 1991, but none of the service treatment records show an injury or treatment pertaining to the Veteran's left ankle. 

The report of an April 1993 VA examination shows the examiner noted that the Veteran had a history of right ankle sprain, but there was no evidence of permanent residuals or chronic disability shown at separation from active service or on clinical examination.

In an April 2009 private medical evaluation report, Dr. J.W.E.  noted that the Veteran had a history of ankle sprain of either right or left ankle, resolved.  Although no current diagnosed disorder was identified, Dr. E. still opined that the diagnosed disability was, as likely as not, due to and a consequence of the Veteran's active service.  In an October 2011 supplemental statement, Dr. E. added that there was no current impairment in either ankle.  

The Veteran underwent a VA examination in August 2012 to determine the nature and etiology of his claimed right and left ankle disorders.  At that time, the Veteran informed the VA examiner that he was unsure if he had sprain his right or left ankle during his period of service, and he stated that his "ankles are no longer bothering" him.  He denied any pain, redness, swelling, or limitation of motion in his ankles.  The VA examiner concluded that there were no subjective or objective findings of bilateral ankle condition on examination.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in his claim, the most competent medical evidence of record does not show that the Veteran has current right and left ankle disorders.  Indeed, the April 1993 VA general medical examination report and Dr. E.'s June 2005 private medical evaluation report show no diagnosis for the Veteran's history of right ankle sprain.  The August 2012 VA examination report also shows no subjective or objective findings of right and left ankle disorders.  

There has been no diagnosis of right or left ankle disability during the pendency of this claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Hickson, 12 Vet. App. at 253, and Brammer, 3 Vet. App. At 225.  Here, the record unequivocally shows that the Veteran has not been diagnosed with any disability involving his right or left ankles at any time during the course of the appeal.  

Thus, despite the in-service treatment for right ankle problems, the evidence does not demonstrate that the Veteran has a current right or left ankle disability at any time during the course of the appeal.  In the absence of any diagnosed right and left ankle disorders, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, the benefits sought on appeal are denied.

Hypertension 

The Veteran contends that service connection for hypertension is warranted on the basis that his disability had its onset in active service.

Under Diagnostic Code 7101, note (1), the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104. 

Service treatment records document show that the Veteran had elevated blood pressure readings on several occassions during his period of service.  On January 6, 1986, the Veteran's blood pressure reading was 144/90 and he was advised to undergo a five day blood pressure reading check.  The subsequent blood pressure readings from January 9, 1986 to January 12, 1986 were as follows, respectively: 108/68; 114/70; 118/76; 132/76; and 128/84.  The records show he had blood pressure reading of 140/78 in June 1989 and he was again advised to undergo a five day blood pressure check, but the records only show blood pressure reading on the first day was 130/86 and no subsequent days were recorded.  The Veteran had blood pressure reading of 140/90 in June 1989, but no subsequent blood pressure reading checks were advised or recorded.  A May 1991 periodic examination shows the Veteran received a normal cardiovascular evaluation and his blood pressure reading was 120/78.  

The Veteran underwent a VA general medical in April 1993 and that examination report shows a normal cardiovascular evaluation.  

Post-service VA and private treatment records starting in 2002 show treatment for hypertension.  In an April 2009 medical statement, Dr.  J. W. E. opined that the Veteran's hypertension was not directly caused by his active service or injuries in service.  The Veteran also testified in August 2011 that he underwent several blood pressure checks in active service, but he had not been told to take medications; he testified that his blood pressure was being monitored.  

In an October 2011 supplemental medical statement, Dr. E. opined that the Veteran's hypertension was directly caused by his active service or injuries in service.  Dr. E. based the supplemental opinion on the Veteran's reports of being in the proximity of a blast from a terrorist bombing in August 1985 in Germany, and being treated for hypertension shortly thereafter.

The record also contains the report of a September 2012 VA examination.  In that examination report, the VA examiner noted that the Veteran reported that he was first diagnosed with hypertension in 2001 by a treating VA physician.  The VA examiner found that the Veteran had a current diagnosis of hypertension.  Based on a review of the claims folder, the VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by his period of service.  The VA examiner noted that a review of the service treatment records did not reflect a diagnosis of hypertension.  The VA examiner acknowledged the Veteran's reports that he was within close proximity of a blast from a terrorist bombing in 1985 and he was monitored for hypertension shortly thereafter as well as the clinical evidence of elevated blood pressure in January 1986.  The VA examiner then noted that there was no subsequent evidence of a diagnosis of hypertension in the remaining seven years of the Veteran's period of service after the 1985 blast.  The VA examiner further noted that even though there are many correlations, there is no link between stress and the development or aggravation of hypertension based on a review of the medical literature.  Although stress may temporarily elevate blood pressure, there is no evidence in the medical literature that stress can cause increased blood pressure fifteen years after exposure to the event.  The VA examiner concluded that it is less likely than not that the Veteran's hypertension had an onset during his period of service or is otherwise the result of active service, to include incident of the bomb blast in Germany in August 1985 and the Veteran's claim of his blood pressure being monitored since then. 

In this case, the medical evidence of record demonstrates that the Veteran has a current diagnosis of hypertension, and element (1) has been satisfied.  See VA and private treatment records, and the August 2012 VA examination report.  

With respect to element (2), the in-service injury or disease, the service treatment records reflect several incidents of elevated blood pressure readings during the Veteran's period of service.  See service treatment notes dated in January 1986 and June 1989, as well as the Veteran's reported medical history of elevated blood pressure.  However, there is no diagnosis of hypertension in service.  In this regard, none of the service treatment records reflects a diagnosis of hypertension or demonstrates that the Veteran had clinical findings of hypertension taken at least two or three times on three separate days as required by VA.  See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1).  Rather, service treatment records show that a five day blood pressure check in January 1986 did not demonstrate that the Veteran had hypertension.  

The medical evidence of record does not reflect a diagnosis of hypertension for VA purposes during the Veteran's period of service or prior to 2001, more than a decade after the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.  Element (2), an in-service injury or disease, has not been satisfied.

With respect to element (3), a nexus or relationship between the Veteran's current hypertension and his elevated blood pressure readings in service, the more probative medical opinion from the August 2012 VA examiner weighs heavily against the Veteran's claim.  Based on a review of the claims folder, the August 2012 VA examiner opined that it was less likely than not that the Veteran's hypertension had an onset during his period of service or is otherwise the result of active service, to include incident of the bomb blast in Germany in August 1985 and the Veteran's claim of his blood pressure being monitored since then.  

The Board acknowledges Dr. E.'s 2011 medical opinion that Veteran's hypertension was directly caused by his active service or injuries in service.  Again, Dr. E. based his medical opinion on the Veteran's reports of being in the proximity of a blast from a terrorist bombing in August 1985 in Germany, and being treated for hypertension shortly thereafter.  Although medical opinions can be based on the reported medical history, and the Board has no reason to doubt the Veteran's credibility in this case, Dr. E. failed to provide a statement that reconciled his previous 2009 negative medical nexus opinion.  Dr. E.'s inconsistent medical statements, without any explanation, reduces, if not eliminates, any probative value in his most recent medical conclusion. 

The Board finds that the August 2012 VA examiner's medical opinion provides the most probative evidence regarding the etiology of the Veteran's hypertension.  In that regard, the VA examiner based his medical opinion on the findings from the service treatment records, which indeed showed no diagnosis or treatment of hypertension in the years after the claimed bomb blast.  In addition, the VA examiner considered all the other relevant medical and lay evidence in the claims folder, including the Veteran's lay statements about being monitored for hypertension in service and Dr. E.'s 2011 medical statement.  The Board gives greater weight of probative value to the medical opinion from the VA examiner, because that opinion is based on a review of the entire claims folder and because the VA examiner provided a clear and thorough explanation in support his conclusion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is one of the chronic diseases listed under 38 C.F.R. § 3.309. Here, the medical evidence fails to demonstrate that the Veteran's hypertension manifested to a compensable degree with in the first year after separation and does not support a continuity of the Veteran's symptoms (elevated blood pressure) between his separation from service in 1992 until he was first treated for hypertension in 2001. 

Moreover, the Veteran has not asserted that he was treated for hypertension prior to 2001, which comes almost a decade after his period of service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Accordingly, element (2), in-service disease or injury, and element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's claim for service connection for hypertension fails on these bases. The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.

Flat Feet 

The Veteran seeks entitlement to service connection for flat feet.  He contends that his current flat feet are the result of his period of service.  VA and private medical records show a current diagnosis of flat feet. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  

Where a preexisting disease or injury is noted on the entrance examination, as in the instant case, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

A finding of aggravation, however, is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  It is pointed out that the lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 C.F.R. § 3.306.

In this case, the Veteran's January 1980 enlistment examination noted a finding of moderate bilateral pes planus, despite the Veteran's denial of any foot problems on the associated report of medical history.  As such, the Veteran did not enter active duty with sound feet and the presumption of soundness does not attach.  See 38 U.S.C.A. § 1111.  Hence, bilateral pes planus was not incurred while on active duty.  While the bilateral pes planus was not incurred during service, the Board must still consider the question of in-service aggravation of the pre-existing condition.  See 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).

The evidence of record must first be reviewed to determine whether the Veteran's bilateral pes planus underwent a permanent increase in disability during service.  See Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.  

Subsequent service treatment records show do not show complaints of any foot-related problems, except of a July 1980 treatment note that shows the Veteran had a mild corn removed from his left fifth toe.  The treatment note show shows that the Veteran had developed a corn on his left foot after he had worn tight shoes on leave.  No abnormalities were noted on his right foot.  A May 1991 service examination report shows that the Veteran was evaluated with pes planus, but the severity of his condition was not noted by the examining physician. 

The Veteran underwent a VA general medical in April 1993.  The examination report shows the Veteran reported a history of pes planus and he complained of occasional aching and cramping in his feet with prolonged standing.  Physical examination revealed findings of moderately-severe bilateral pes planus. 

While the service treatment record do not show that the Veteran complained of or sought treatment for his bilateral pes planus and his May 1991 examination report does not indicate the severity of bilateral pes planus, the report of the April 1993 VA general medical examination shows that his bilateral pes planus was evaluated as moderately-severe less than a year following his separation from service.  The record shows that between the time of the Veteran's enlistment and less than a year after his separation from service, the severity of his bilateral pes planus increased from moderate to moderately-severe.  In addition, the Veteran's 1993 complaints of occasional bilateral foot problems, when compared to his denial of any foot-related problems in 1980, suggests an increase in his bilateral pes planus since his enlistment into service.  

The Board also recognizes that the Court of Appeals for Veterans Claims has stated specifically that a veteran's own statements are competent as to the observable flatness of his feet and continuity of pain since service.  See Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995).   The Veteran has testified that his working with the boilers in active service aggravated his flat feet, and that he was told to use arch supports; and that he still used arch supports.  See April 2011 Board hearing transcript.  Although the medical records do not show that the Veteran sought any treatment for his bilateral foot problems prior to July 2003, the Veteran's statements are competent evidence of continuity of foot pain.  Beyond the lack of medical records, there is no reason to doubt the credibility of his lay statements.  

Moreover, the record does contain the favorable medical opinion from Dr. J.W.E. that shows the Veteran's period of service contributed to and caused his current flat feet.  The Board observed that there is no indication in the record to doubt this private medical nexus opinion.  Dr. E.'s evaluation can be accurately based on the Veteran's reports of his medical history, his experiences in service and subsequent post-service history.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (a medical opinion cannot be disregarded solely on the rationale that the medical opinion is based on a history provided by the veteran).  The Veteran's statements regarding his continuity of symptomatology have already been found to be credible.  Dr. E.'s favorable nexus opinion cannot be discounted merely because they relied on the Veteran's report of his history in formulating the medical conclusion.  See Kowalski v. Nicholson, 19  Vet. App. 171 (2005) (a medical opinion may be rejected if the Board finds that it is based on an incredible history presented by the veteran).  

The Board has considered the negative medical opinion by the August 2012 VA examiner who concluded that the Veteran's period of service did not cause any increase in his flat feet disorder.  The Board acknowledges that the August 2012 VA examiner's negative medical nexus opinion is based on a review of the claims folder, including a review of that previous private evaluation and medical statement.  That being said, it is unclear whether the VA examiner considered the findings in the April 1993 VA examination.  Again, the April 1993 VA examination report shows that the severity of the Veteran's bilateral pes planus was evaluated as moderately-severe, and when compared to the 1980 assessment of moderate pes planus, does show an increase in the severity of the Veteran's bilateral pes planus.  It is also unclear whether the August 2012 VA examiner considered the Veteran's lay statements regarding continuity and severity of symptoms in conjunction with his medical conclusion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40  (2007) (providing that where a Veteran has provided credible lay testimony, and that lay testimony has not been rejected, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records).  As noted above, his lay statements are considered competent and credible in this matter. 

Here, there is substantial credible evidence suggesting an increase in severity in service so as to warrant a presumption of aggravation.  The August 2012 VA examiner's opinion, while probative, certainly fails to rise to the level of clear and unmistakable evidence so as to rebut that presumption.  

In sum, the record shows that the Veteran has been diagnosed with flat feet.  Although the medical evidence establishes that the Veteran's flat feet pre-existed his period of service, the weight of the competent medical evidence shows that the Veteran's pre-existing flat feet was likely aggravated by his period of service.  The medical evidence of record shows an increase in the Veteran's bilateral pes planus from the time of his enlistment to his separation.  In addition, Dr. E. provided a favorable medical nexus opinion on aggravation of the pre-service flat feet disorder.  Consequently, the Board finds that the Veteran's flat feet disorder was permanently aggravated by his period of service.  Hence, service connection for flat feet disorder is warranted.

3.  Increased Rating 

Disability ratings are determined by comparing present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of the Veteran's disability.  This will include a review of medical and lay evidence of record beginning one year prior to the time Veteran requested an increased rating.  That being said, VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.   Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. 

The Veteran claims entitlement to a compensable disability evaluation for his left ear hearing loss.  He asserts that his hearing is more severe than a disability associated with a noncompensable evaluation.  The Veteran reports that he has difficulty hearing and understanding conversations with others because of his hearing impairment in that ear.  The Veteran has not been awarded service connection for hearing loss in his right ear.  See August 2012 Board decision that declined to reopen the previously denied claim for service connection for right ear hearing loss.  

The Veteran claims entitlement to a compensable disability rating for his left ear hearing loss.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist), including pure-tone threshold average and speech discrimination (Maryland CNC test). 38 C.F.R. § 4.85 (b).

In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average.  38 C.F.R. § 4.85(c).  

One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).  The Board finds that neither of those exceptions is applicable to the Veteran's claim, and he has not contended otherwise.  As such, Table VIa will not be used to determine the severity of the Veteran's hearing impairment.  

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85(e). 

In the situation where service connection is only in effect for hearing loss in one ear, but not the other ear, to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I, unless the provisions of 38 C.F.R. § 3.383, special considerations for paired organs and extremities, apply.  38 C.F.R. § 4.85 (f).  

Under the provisions of 38 C.F.R. § 3.383¸ compensation is payable for the combination of service-connected and non-service connected disabilities, including hearing loss,  as if both disabilities were service-connected as long as the non-service connected disability is not the result of the Veteran's own willful misconduct and it meets the criteria for hearing disability as defined under 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra- schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affects on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.

The Veteran's hearing impairment was most recently evaluated in August 2012.  At the time of that examination, the report reveals pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 10, 15, 15, 25, and 25, in the right ear; and 10, 15, 25, 30, and 25 decibels in the left ear.  His pure-tone threshold averages were 18 in the right ear and 24 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 100 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss on the left.  

The Board finds that the Veteran does not have an exceptional pattern of hearing impairment on the left and Table VI will be used to determine the severity of the Veteran's hearing impairment.  See 38 C.F.R. §4.86.  As the Veteran has not been awarded service-connection for his right ear, and the August 2012 audiometric findings do not demonstrate right ear hearing loss disability as defined by 38 C.F.R. § 3.385, that ear will be assigned a Roman Numeral designation for hearing impairment of I.  Id. 

Applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores, his right ear qualified as Level I (non-service connected hearing impairment), and his left ear qualified as Level I (puretone threshold average of 24 decibels, speech recognition score of 96 percent).

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for a compensable evaluation, as the evaluation indicated at the intersection of the column for Roman Numeral I for the poorer ear, and the column for Roman Numeral I for the better ear.  There is no objective evidence that he meets the criteria for a compensable rating.  Although the Veteran has indicated that his hearing is worse than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results. Lendenmann, 3 Vet. App. at 345.  

The current noncompensable evaluation is reflected by the most recent medical evidence on record, and there is no indication that the findings from the August 2012 VA examination report are inadequate.  Therefore, the Board finds that the Veteran's claim for a compensable evaluation cannot be granted.

Extraschedular Considerations 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected hearing loss. 

In reaching this conclusion, the Board considered that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In this regard, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, which were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. 

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Total Disability Rating due to Individual Unemployability (TDIU) 

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work, and has not alleged that his service-connected disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.



ORDER

Entitlement to service connection for a right ankle disorder is denied. 

Entitlement to service connection for a left ankle disorder is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for flat feet disorder is granted.

Entitlement to a compensable evaluation for left ear hearing loss has not been met. 





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


